Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 improperly depends on itself, claim 6. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim 1 recites the limitation "the" on page 18: line 5 before "driver", line 6 before "rear of a cart", line 10 before "chassis of said cart", line 13 before "two foot placement platforms", line 17 before "foot placement area" and "corresponding platform". On page 19: line 7 before "wheels of the cart"..  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the" in line 11 before "rotation center".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the" in page 19: line 29 before "two foot placement platforms", line 30 before "foot placement area", and line 31 before "corresponding end of the hoverboard". Page 20: line 3 before "wheels" and line 5 before "rotation center"..  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the" in line 20 before "rotation center".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 107972719) in view of Newhouse (US 20180141609).
Regarding Claim 1, Hu discloses a propulsion system for cart type vehicles, hereinafter referred to as carts (Hu 1), by means of a self-balancing scooter, hereinafter referred to as 5hoverboard (Hu 4), which is a transport means for the driver, such that the hoverboard is attachable to the rear of a cart by means of an articulated structure for propelling and speed control; the propulsion system, when attached to the cart, comprising: 
- two control arms (Hu 25); 
10- one or more anchor points (Hu 255) incorporated in the chassis of said cart; 
- two bindings (Hu 43) on both sides of the hoverboard, each one becoming integral with one of the two foot placement platforms (Hu 42) comprising the hoverboard; 
15wherein: 
- each of the bindings has at least one connecting point (Hu A Fig. 5, 43 Fig. 9) located above the foot placement area of the corresponding platform of the hoverboard; 
- each of the control arms is provided with at least one first 20connecting element (Hu 251) at one of its ends, and, at its other end, with at least one second connecting element (Hu 253); 
- each control arm is connected to its corresponding binding through a first articulated joint where a connecting point is joined to a first connecting element (Hu A Fig. 5, 43 Fig. 9); 
25- each control arm is connected to the cart through a second articulated joint connecting one of said anchor points with a second connecting element (Hu A Fig. 5, 43 Fig. 9).	                                                                                                                                                                                                        
- that both first articulated joints are located above the foot placement area of their corresponding platforms of the hoverboard (Hu 512), and 
5Hu does not explicitly disclose but Newhouse does disclose
that both second articulated joints, which may coincide in a single anchor point, are located sufficiently centered with respect to the wheels of the cart such that both control arms geometrically converge (Newhouse Fig. 9) from each side of the hoverboard in the direction to the cart.  
Hu and Newhouse are considered analogous art to the claimed art because they are in the same area of hoverboard-type vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system of Hu with the teaching of Newhouse by modifying the articulated joints, anchor point, and control arms to converge from the hoverboard to the cart. Modifying Hu would allow for better stability and control of the system.
10Regarding Claim 2, modified Hu discloses the propulsion system for carts according to claim 1, wherein both control arms converge pointing approximately towards the rotation center of the cart (Newhouse Fig. 9) when the cart is stationary.  
Regarding Claim 7, modified Hu discloses a cart type vehicle (Hu 1) arranged to include a propulsion system for carts according to claim 1, comprising anchor points to form either two articulated joints (Hu 253) or a double articulated joint, connected to two control arms (Hu 25) to attach a self-balancing scooter (Hu 4).
Hu does not explicitly disclose, but Newhouse does disclose said anchor points sufficiently centered such that both control arms converge 20geometrically from both sides of the hoverboard pointing to the rotation center of the cart (Newhouse Fig. 9) when the cart is stationary.
Hu and Newhouse are considered analogous art to the claimed art because they are in the same area of hoverboard-type vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system of Hu with the teaching of Newhouse by modifying the articulated joints, anchor point, and control arms to converge from the hoverboard to the cart. Modifying Hu would allow for better stability and control of the system.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Newhouse, and further in view of Wilmot (US 20070018443).
Regarding Claim 3, modified Hu discloses the propulsion system for carts according to claim 2. Modified Hu does not explicitly disclose, but Wilmot does disclose wherein said anchor 15points are comprised in a transverse arm (Wilmot 380) that can be attached to the chassis of any cart, and wherein said transverse arm includes multiple anchor points (Wilmot [0014]) to enable attaching the hoverboard such that both second articulated joints, which can coincide in a single anchor point, are located sufficiently centered with respect to the wheels 20of the cart (Wilmot Fig. 4) such that both control arms can always converge, pointing in the appropriate direction of the specific cart on which the propulsion system will be used.  
Modified Hu and Wilmot are considered analogous art to the claimed art because they are in the same area of personal mobility devices. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system of modified Hu with the teaching of Wilmot by modifying the connection point to include a transverse arm and at least one connection point. Modifying modified Hu would allow for better use and stability of the system.
Regarding Claim 4, modified Hu discloses the propulsion system for carts according to claim 3.
Modified Hu does not explicitly disclose, but Wilmot does disclose wherein said 25transverse arm can rotate on its longitudinal axis, such that both control arms can move upwards and downwards (Wilmot [0014], 380).  
Modified Hu and Wilmot are considered analogous art to the claimed art because they are in the same area of personal mobility devices. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system of modified Hu with the teaching of Wilmot by modifying the transverse arm to rotate longitudinally. Modifying modified Hu would allow for better use and stability of the system.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 107972719), in view of Newhouse (US 20180141609), and further in view of Artemev (GB 2539386).
Regarding Claim 5, modified Hu discloses a hoverboard arranged to be part of a propulsion system for carts according to claim 1, wherein each of the two foot placement platforms (Hu 42) includes at least 30one connecting point located above the foot placement area (Hu A Fig. 5, 43 Fig. 9) and near the corresponding end of the hoverboard, in order to attach a control 19WO 2020/008018PCT/EP2019/068056 arm (Hu 25) by means of a corresponding first articulated joint (Hu A Fig. 5 connects to 43 Fig. 9) for pushing a cart (Hu 1). characterized in that it is 
Modified Hu does not explicitly disclose, but Artemev does disclose the scooter characterized in that it is provided with at least one electric connector for external batteries (Artemev page 10, lines 16-20).  
Modified Hu and Artemev are considered analogous art to the claimed art because they are in the same area of hoverboard-type vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the scooter of modified Hu with the teaching of Artemev by allowing a connector for an external battery. Modifying modified Hu would allow for additional batteries, extended use, or for the user to carry the battery.
Regarding Claim 6, modified Hu does disclose a self-balancing scooter according to claim 6 (or claims 1 through 5, as is interpreted to likely be intended).
Modified Hu does not explicitly disclose, but Artemev does disclose the scooter characterized in that it is not provided with internal batteries therefore improving its safety, price and weight as a product for pushing a cart (Artemev page 10, lines 16-20).  
Modified Hu and Artemev are considered analogous art to the claimed art because they are in the same area of hoverboard-type vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the scooter of modified Hu with the teaching of Artemev by not providing an internal battery. Modifying modified Hu would allow for an external battery to be used or lighten the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618